Citation Nr: 1523838	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-34 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1968 to August 1970, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran appeared at a Videoconference hearing in March 2015.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran experienced a right ear hearing loss disability prior to active military service; the disorder worsened in service and subsequent to discharge and such manifestations are not clearly and unmistakably a result of the natural progression of the disease process.  

2.  The probative evidence of record indicates that the Veteran's left ear hearing loss disability had causal origins with exposure to loud noises in military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria-Service Connection and Presumption of Soundness

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.30.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms. However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with a bilateral hearing loss disability (i.e. an "other organic disorder of the nervous system").  Such a disorder is listed as examples of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply to those claims.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, either a nexus to service or a continuity of symptomatology must be demonstrated by the evidence if the Veteran is to obtain service connection for those claimed disorders on a direct basis.  Id.

Further, as a listed "chronic disease," if a bilateral hearing loss disability is manifested to a compensable degree within the first post-service year, service connection will be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Service connection for impaired hearing is subject to the requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  Moreover, a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Id.

Analysis

The Veteran contends that he currently experiences a bilateral hearing loss disability that is causally related to noise exposure in active military service.  The Veteran served in the Marine Corps from 1968 to 1970, and he contends that he was exposed to loud firing from machine guns and other explosions associated with his training.  His military occupational specialty (MOS) was that of automotive mechanic, and the DD Form 214 reflects that the Veteran completed training to be a .50 caliber machine gunner.  Further, the Veteran served in Vietnam in an operational support capacity, and there is no doubt that he was exposed to noise during his service with the Marines.  

Pursuant to 38 C.F.R. § 3.385, it is noted that at entry to service, the Veteran exhibited a 50 decibel pure tone threshold in his right ear, and that this is a hearing loss disability for VA purposes.  The naval physician who conducted the entrance physical noted the Veteran to have "defective hearing," but he was nonetheless accepted for military service.  The service separation examination contains only whispered voice findings, and is thus not particularly useful in determining as to if there was an increase in symptoms in that ear (or an onset in the other ear) during the two years of active duty.  

Nonetheless, with respect to the right ear, it is noted that the Veteran's assertions regarding his exposure to .50 caliber machine gun and other loud noises are credible and consistent with the type of service rendered.    In addition, as a layperson, he is competent to report on things that are perceptible through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He has reported feeling a loss of hearing acuity, accompanied by a ringing in his ears, at the time of his in-service exposure to noise in both ears.  He has, additionally, maintained that his overall hearing acuity has depreciated since service.  His wife has submitted written testimony in support of the Veteran's claim, and noted that she has known the Veteran since 1973, and that he has had hearing problems throughout the entirety of her marriage.  As an example, she listed that he was unable to hear crickets chirping when such noise was quite loud to her.  

In support of his claim, the Veteran posited the opinion of a private audiologist.  This report, dated in December 2012, was based on a review of service treatment records.  The audiologist noted that the noise exposure of "rifles, machine guns, and a loud grenade explosion" caused a "temporary threshold shift and tinnitus at the time."  The Veteran denied current tinnitus, and stated that he has not had significant post-service noise exposure.  The audiologist diagnosed bilateral sensorineural hearing loss, and stated that "it is quite likely that the noise exposure suffered during military service was the beginning of hearing loss."  As a rationale, he explained that "the type and degree of hearing level is consistent with noise-induced hearing loss."  It was recommended that the Veteran utilized hearing protection in the future and be fitted for hearing aids.  

In March 2013, the Veteran was examined by VA, and the examiner opined that it was not likely that the noise exposure in service caused hearing loss (or, in the case of the right ear, worsened the pre-existing hearing loss).  The examiner noted that there was no evidence of hearing complaints in the service treatment records, and literature was cited with respect to hearing loss being contemporaneous with noise exposure in order for there to be a relationship.  This examiner relied solely on a lack of documentation in the service treatment records, and did not, as the private examiner did, take into account the credible lay reports of a loss of hearing acuity during service and shortly after discharge as offered by the Veteran and his spouse.  An examination report that utilizes a lack of documentation in the service treatment records as the basis for a negative opinion, without consideration of credible lay testimony and the circumstances of service, does not merit significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Even in an addendum report authored later the same year, the examiner noted that "other factors" were responsible for the onset of hearing loss disablement without referencing as to why that was the case or specifically addressing the credible reports of long-standing hearing acuity problems.  As such, the Board cannot consider the VA reports as particularly helpful in this case.  

Rather, given the credible reports of the Veteran in light of his service with heavy guns and his complaints of associated loss of acuity (which the private audiologist described as amounting to a "temporary threshold shift" and a hearing loss consistent with noise exposure), it is clear that the pre-existing right ear hearing loss disability grew more severe in active service.  The evidence does not clearly and unmistakably demonstrate that such a worsening was not due to aggravation (i.e. the evidence does not demonstrate that the increase in symptoms were due to a worsening associated with the natural course of the disease process).  Thus, the presumption of soundness with respect to the right ear is not rebutted, and the claim will be granted.  

With respect to the left ear, the probative medical evidence of record, which considered the Veteran's credible reports of hearing acuity shifts in and after service (confirmed by the Veteran's spouse) as well as his confirmed noise exposure in service, is supportive of a finding of service-connection.  The examiner noted the level of severity of hearing loss and opined that the type and level of hearing loss disablement were consistent with noise-induced hearing loss which had origins with active service.  Given this, service connection for left ear bilateral hearing loss is granted.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


